STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6-7, 12, 14, 27-28, and 30 were modified, claims 20, 25, and 29 were cancelled, and new claim 31 was added in an amendment filed on June 28, 2022.
Claims 1-19, 21-24, 26-28, and 30-31 are currently pending and are allowed.

Claim Objections
Claim 14 was objected to in the previous Office action due to minor informalities.  In view of the amendment filed on June 28, 2022, the issues have been resolved and the objection is withdrawn.  

Claim Rejections under 35 USC § 101
Claims 28-29 were rejected under 35 U.S.C. § 101 in the previous Office action because the claimed invention is directed to non-statutory subject matter.  In view of the amendment filed on June 28, 2022, the issues have been resolved.  Accordingly, the rejection of the claims under 35 U.S.C. § 101 is withdrawn.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Upon consideration of the amended claims and Applicant's arguments filed on June 28, 2022, the Examiner agrees that the cited prior art does not teach or reasonably suggest the combination of error detection comprising main processing on the scalar processing circuitry and checker processing on the vector processing circuitry as required by the amended claim 1.  
Further search of the prior art found several prior art references which describe combinations of scalar processing and vector processing.  However, the Examiner has determined that none of the prior art found, either alone or in combination with other prior art, explicitly teaches or would reasonably suggest to one of ordinary skill in the art the specific combinations recited in the amended independent claims when the claims are considered as a whole.  Therefore, claim 1 contains allowable matter.
Independent claims 27 and 30, as amended, contain limitations similar to claim 1 pertaining to the combination of error detection comprising main processing performed by scalar processing circuitry and checker processing performed by vector processing circuitry.  Claims 27 and 30 are therefore allowable for the same reasons as claim 1. 
Independent claim 28, as amended, describes a non-transitory storage medium containing a computer program for controlling a data processing apparatus to perform the method of claim 1.  Claim 28 is therefore allowable for the same reasons as claim 1. 
Accordingly, claims 1-19, 21-24, 26-28, and 30-31 are allowed.  
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113